                  Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 1 of 9 PageID #: 1
 AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                                District of Delaware

              In the Matter of the Search of                              )
          (Briefly describe the property to be searched                   )
           or identify the person by name and address)
                                                                          )
 The Cellular Telephone Assigned Call Number (443)                        )
 993-1400 and International Mobile Subscriber Identity                    )
              Number310260087510030                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein
located in the                                    District of                 Delaware
person or describe the property to be seized):

 See Attachment B, incorporated herein

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 flf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 U.S.C. 841 (a)(1), (b)(1)(B),           Possession with the intent to distribute and distribution of a controlled substance
        and (b)(1)(C)                              containing a detectable amount of heroin

          The application is based on these facts:                                                                                  .......
                                                                                                                                          ~




        See attached Affidavit, incorporated herein                                                                            . :._·         .,

           ti" Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is ~equ~~ed

                                                                                  v      .-
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                              ~
                                                                                               .. ;· ·J
                                                                                                                       _.,              _:,
                                                                                  ~           J~              '.-_/            :-.,
                                                                                              AppH@t's signature-:           C.~-

                                                                                           Seamus Toolan, SA DEA
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:            04/01/2019


City and state: Wilmington, Delaware                                                      Honorable Mary Pat Thynge
                                                                                              Printed name and title
        Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 2 of 9 PageID #: 2



                     AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

                                         INTRODUCTION

Your affiant, Seamus Toolan, being duly sworn, deposes and states as follows:

        1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property - one

electronic device - that is currently in law enforcement possession, and the extraction from that

property of the electronically stored information described in Attachment B.

        2.      I am a Special Agent ("SA") with the Drug Enforcement Administration

("DEA"), United States Department of Justice. I have been employed as a special agent for

approximately six years. I am currently assigned to the DEA Philadelphia Division, Wilmington,

Delaware Resident Office ("WRO"). I am a law enforcement officer of the United States within

the meaJ:lll!g of Title 18, United States Code, Section 2510(7), empowered to conduct

investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,

Section 2516.

        3.      During my law enforcement tenure, I have participated in numerous

investigations into the unlawful distribution of narcotics in violation of federal and state laws that

have led to arrests, convictions, and seizures of narcotics and proceeds gained from illegal

activity. In the course of my duties, I have conducted or participated in physifal and electronic

surveillance, the execution of search warrants, debriefings of informants, interviews of

witnesses, reviews of recorded conversations involving drug trafficking activities, and analyses

of telephone toll records and other records kept by or relating to drug traffickers. I have been the

affiant in several state and federal authorized intercepts and assisted with numerous federal

authorized intercepts of electronic communications using cellular telephone devices. I have



                                                  1
        Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 3 of 9 PageID #: 3



received several hundred hours of training in various investigative techniques and, through my

training, education and experience, I have become familiar with the identification of illegal

drugs, methods in which illegal drugs are imported, manufactured and distributed; the methods

of payment for such drugs; and the methods used by drug traffickers to avoid law enforcement

detection, including disguising the source and illegal nature of drug proceeds. I have attended

schools and seminars that have specialized in all aspects of narcotics investigations. I continue to

keep abreast of current trends and practices of drug traffickers by reading periodicals,

intelligence briefs, and training literature. Additionally, I maintain daily contact with Special

Agents, other law enforcement personnel, confidential sources, cooperating defendants, and

sources of information to remain up to date with current trends of drug traffickers.

       4.      This investigation is being conducted by members of the DEA Wilmington,

Delaware Resident Office, and I am the case agent principally responsible for the investigation in

aid of which this application is being made. This affidavit is based upon my personal knowledge

and observations, as well as information provided to me by other law enforcement officers, as

well as individuals who have cooperated with law enforcement as described in detail below. The

facts in this affidavit come from my personal observations, my training and experience, and

information obtained from other agents and witnesses.

       5.      Your affiant seeks authority to search a cell phone seized in connection with the

arrest of the defendant Cornelius Riley ("TARGET") on January 10, 2018. As set forth in more

detail below, there is probable cause to believe that TARGET distributed controlled substances

in violation of21 U.S.C. §§ 84l(a)(l) and (b)(l)(C), possessed with intent to distribute

controlled substances in violation of21 U.S.C. §§ 841(a)(l) and (b)(l)(B) (the "TARGET

OFFENSES"), and further, there is probable cause to believe that the requested searches of the



                                                  2
       Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 4 of 9 PageID #: 4



requested device will yield evidence of these crimes.

          6.    This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                     IDENTIFICATION OF THE DEVICE TO BE EXAMINED

          7.    The device to be searched is an LG smart phone with telephone number (44 3)

993-1400, and International Mobile Subscriber Identity ("IMSI") number 310260087510030,

subscribed to Cornelius RILEY at .              Street in Wilmington, Delaware, hereinafter

referred to as "TARGET DEVICE l."

          8.    The applied-for warrant would authorize the forensic examination of TARGET

DEVICE 1 for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                DETAILS OF THE INVESTIGATION


       9.       On December 20, 2017, at the direction and control ofWRO agents, a

confidential source (hereinafter "CS-1 ") placed a consensually monitored and recorded telephone

call to Cornelius RILEY at the number associated with TARGET DEVICE 1. This call went to

voice mail. CS-1 did not leave a message.

       10.      At approximately 12:53 p.m., CS-I received an incoming call from RlLEY on

TARGET DEVICE 1. During the call, CS-I ordered approximately twenty-eight (28) grams of

"raw" heroin 1 from RILEY, and CS-I and RILEY agreed to meet at RILEY's residence located

at IA Baylis, Street in New Castle, Delaware. This call was recorded.

       11.      Agents then conducted a search of CS-1 and his/her vehicle to ensure that there



1 Based on my training and experience, your affiant understands "raw" heroin to be heroin that
has not yet been broken down into amounts for individual use or sale.

                                                 3
        Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 5 of 9 PageID #: 5



were no drugs, money, or other contraband present; the search was met with negative results.

Agents equipped CS-I with a hidden electronic monitoring device in order to record the purchase

of crack-cocaine from RILEY, and provided CS- I with prerecorded money to purchase drugs.

Agents followed CS- I to RILEY' s residence, where CS-I arrived in his/her vehicle at

approximately 1:51 p.m. CS-I was under constant surveillance.

        12.     At approximately 1 :52 p.m., agents and officers observed CS-I, exit CS-1 's

vehicle and knock on the door of             Street. Agents and officers observed RILEY open

the door and let CS- I inside the residence. While inside the residence, CS- I purchased

approximately twenty-eight (28) grams of heroin from RILEY. This transaction was recorded

via that monitoring equipment provided to CS-I.

        13.    Following the transaction, CS-I exited RILEY's residence and was escorted by

law enforcement to a predetermined meet location agents and officers. CS- I was under constant

surveillance. CS-1 relinquished custody of the exhibit to case agents. CS-I and his/her vehicle

were again searched for the presence of drugs, money, or other contraband; this search was met

with negative results.

       14.     During the month of December, 2017, a DEA undercover officer, hereinafter

referred to as UC-I, received several text messages from Cornelius RILEY from TARGET

DEVICE 1 in reference to UC-I purchasing one (1) ounce of heroin from RILEY. During these

text messages, RILEY and UC-I agreed to meet during the first week of January, 2018 to

complete the drug transaction.

        15.    On January 3, 2018, UC-I sent RILEY several text messages to TARGET

DEVICE 1 to purchase one (1) ounce of heroin from RILEY for $1,820.00. Via text, the UC-I

and RILEY agreed to meet at the Burlington Coat Factory parking lot locate~ at 59 University



                                                4
           Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 6 of 9 PageID #: 6



Drive in Newark, Delaware to complete the transaction.

           16.   At approximately 12:26 p.m., UC-1 received an incoming text message from

RILEY on TARGET DEVICE 1. The text message read "Whts ya look." Based on his training

and experience, UC-1 interpreted this text message as RlLEY asking UC-1 when he expected to

arrive at Burlington Coat Factory. UC-1 replied to RILEY on TARGET DEVICE 1 "be there in

bout 15."

           17.   At approximately 12: 15 p.m., agents and officers observed RILEY arrive at the

Burlington Coat Factory. At approximately 12:28 p.m., agents and officers observed RILEY exit

his Dodge Charger and enter the Burlington Coat Factory. Based on your a:ffiants training and

experience, it is common for drug dealers to conduct counter-surveillance in an attempt to evade

law enforcement. At approximately 12:55 p.m., agents and officers observed RILEY exit the

Burlington Coat Factory, enter his Dodge Charger, and drive it so as to pull behind the UC-1 's

vehicle.

       18.       At approximately 12:56 p.m., agents and officers observed RILEY exit the Dodge

Charger and enter the passenger side of the UC-1 's vehicle. While inside UC-1 's vehicle, RILEY

provided UC-1 approximately twenty-eight (28) grams of heroin in exchange for $1,820.00.

RILEY also advised UC-1 that he would be able to supply UC-1 up to four and half ounces of

heroin in the future. This interaction was audio recorded.

       19.       On January 10, 2018, RILEY and UC-1 communicated several times via text

messaging. During these communications, UC-1 contacted RILEY on TARGET DEVICE 1.

UC-1 and RILEY agreed to meet to conduct a sale of 4.5 ounces of "raw'' heroin at 1:00 p.m. on
                                                                             I
the same day. RILEY asked UC-1 to meet at the Wal-Mart located in Bear, Delaware to

complete the transaction.



                                                 5
       Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 7 of 9 PageID #: 7



        20.    At approximately 12:16 p.m., agents and officers observed RILEY arrive in the

parking lot of the Walmart located at 117 Wilton Blvd in New Castle, Delaware. RILEY parked

his Dodge Charger and entered the Walmart. As RILEY was inside the Walmart, RILEY and

UC-1 communicated several times via text messaging. During these communications, RILEY

expressed to UC-1 not to be late and to make sure that the money was correct for the purchase of

the 4.5 ounces of heroin.

       21.     Shortly thereafter, members of the DEA Wilmington Resident Office and member

of the Delaware State Police Governor's Task Force arrested RILEY in the Wal-Mart parking lot

located at 117 Wilton Blvd in New Castle, Delaware for possession with intent to distribute

heroin. At the time of his arrest, RILEY was in possession of TARGET DEVICE 1.

                                         CONCLUSION

       22.     Based upon the above, your affiant submits that there is probable cause to believe

that TARGET DEVICE 1 was being used to facilitate drug trafficking in the District of Delaware

in violation of21 U.S.C. §§ 841(a)(l), (b)(l)(B) and (b)(l)(C), and that evidence of the same

may be located on TARGET DEVICE 1.




                                         Seamus Toolan, Special Agent
                                         Drug Enforcement Administration



                                                     ~1.-1
Sworn and subscribed to before me this _f_ day of ~11:lfclt, 2019.




                                                 6
       Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 8 of 9 PageID #: 8



                                      ATTACHMENT A


         The property to be searched is an LG smart phone with telephone number 443-993-1400

andIMSI 310260087510030, subscribed to Cornelius RlLEY at 313 W.19 th Street in Wilmington,

Delaware, hereinafter referred to as "TARGET DEVICE 1"currently in the possession of the Drug

Enforcement Administration, Wilmington Resident Office. The subject of this investigation is

RILEY.


       This warrant authorizes the forensic examination of the TARGET DEVICE 1, for the

purpose of identifying the electronically stored information described in Attachment B.
       Case 1:19-mj-00090 Document 2 Filed 04/01/19 Page 9 of 9 PageID #: 9



                                         ATTACHMENT B


        I.        All records on the TARGET DEVICE 1 described in Attachment A that relate to

violations of Title 18, United States Code, Sections 841(a)(l), (b)(l)(B), and (b)(l)(C) ("TARGET

OFFENSES") during the time period of December 1, 2017 through January 10, 2018, regardless

of the application used to create, store, or share same, including:


             a. the call number associated with TAR.GET DEVICE 1;

             b. lists of customers and related identifying information;

             c. types, amounts, and prices of drugs trafficked as well as dates, places, and
                amounts of specific transactions;

             d. any information related to sources of drugs (including names, addresses, phone
                numbers, or any other identifying information);

             e. all bank records, checks, credit card bills, account information, and other financial
                records; and

             f.   Text message and other electronic communications regarding violations of the
                  TARGET OFFENSES.

       2.         Evidence of user attribution showing who used, controlled, or owned TARGET

DEVICE 1 at the time the things described in this warrant were created, edited, or deleted; such as

logs, phonebooks, saved usernames and passwords, documents, communications, audio files,

video files, social media accounts and posts, and browsing history.


       As used above, the terms "records" and "information" include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other 'media that can store
                                                                                !

data) and any photographic form.
